DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 06/03/2022. 
Claims 1-20 have been examined. 

Terminal Disclaimer
The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10846393 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Examiner’s double patenting rejection of claims 1-20 is withdrawn in light of the terminal disclaimer filed by the applicant.
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. As per the applicant’s arguments regarding claim 1 that prior art of record Martinek does not teach: “determining that integrity verification of the application program passes if the first digest matches the second digest”, the examiner respectfully disagrees. Martinek teaches: column 5, lines 20-35: "Hash functions" for purposes of this disclosure are a type of function that generates a unique data string, typically of fixed length from variable strings of characters or text. The hashed data string is commonly referred to as a "message digest." Column 9, lines 3-9: The data within the scope of this disclosure includes but is not limited to data comprising programs such as operating system or game program data (application program), computerized gaming machine status data such as credits or other game state data, control instruction data for controlling the operation of the computerized gaming apparatus, and other computerized gaming machine data. One embodiment of the invention comprises the use of hash functions to calculate a reference hash value for selected data (second digest of the application program), which can later be compared to a hash value calculated from the same data or a copy of the data (first digest of the application program) to ensure the data has not been altered. Also, Column 10, lines 55-61. Claim 1: game program (application program) stored in the nonvolatile storage and copied into the RAM, wherein the game program copied to the RAM is verified during execution and play of the computerized wagering game apparatus by hashing with a one-way hash function to produce a resulting hash value (first digest of the application program)  that is compared to a reference hash value  (second digest of the application program) using a continuously executing program thread executing on the computerized game controller during play of the computerized wagering game apparatus to continuously ensure that game program copied to the RAM has not changed since calculation of the reference hash value (determining that integrity verification of the application program passes).
As per the applicant’s arguments that Martinek does not teach the limitations of claim 10: “wherein the method is performed when patching or updating the application program without interrupting a service related with the application program”, the examiner respectfully disagrees. Martinek teaches: column 12, lines 15-24: Because hash functions typically produce hash values that are dependent entirely on the data being hashed, embodiments which incorporate expiry and replacement of reference hash values also require reissuance of modified data to produce a different hash value. For example, minor bug fixes, addition of new features, or any other small change in the data comprising a gaming program will be sufficient to produce a different reference hash value upon hashing the edited program data, resulting in an updated reference hash value corresponding to the updated data. Column 9, lines 10-24: One embodiment of the invention comprises the use of hash functions to calculate a reference hash value for selected data, which can later be compared to a hash value calculated from the same data or a copy of the data to ensure the data has not been altered. In a further embodiment, the data is hashed repeatedly by a continuously executing program thread that ensures that the data is not altered during the course of operation of the computerized wagering game, i.e., the service related to the game program is not interrupted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 14, 15 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record US 7043641 to Martinek et al (hereinafter Martinek).
As per claims 11 and 19, Martinek teaches: 
A device, comprising a processor, communicably coupled with a memory storing computer executable program codes, wherein the program codes comprise instructions that, when executed by the processor (Martinek: column 8, lines 19-30: The computerized game controller 201 has a processor 202, memory 203, and nonvolatile memory 204), cause the processor to: 
generate, based upon data of an application program, a first digest of the application program when the application program starts up (Martinek: column 9, lines 1-24: The data within the scope of this disclosure includes but is not limited to data comprising programs such as operating system or game program data etc. One embodiment of the invention comprises the use of hash functions to calculate a reference hash value for selected data, which can later be compared to a hash value calculated from the same data or a copy of the data to ensure the data has not been altered. The data that is continuously hashed is in some embodiments is continuously hashed after being loaded into memory 203 for use by the computerized game controller); 
decrypt a digital signature of the application program according to a public key in a key pair to obtain a second digest of the application program, wherein the digital signature is obtained, according to a private key in the key pair, by signing data of the application program when the application program has been updated recently, and the key pair is a manufacturer key pair corresponding to the application program (Martinek: Column 10, lines 28-67: In some embodiments, the digital signature comprises signing the selected data with a signer's private key such that the data can only be decrypted by using the corresponding public key. One-way hash functions typically may be applied to data much more quickly than public key/private key algorithms, and so it is more desirable to process the entire data to be signed with a hash function than with a public key/private key algorithm. In some embodiments of the invention, only the hash value needs to be encrypted with public key/private key encryption. To verify the signature, the hash value is decrypted with the intended signer's public key. In some embodiments using digital signatures, the digital signature is that of a regulatory agency or other organization responsible for ensuring the integrity of data in computerized wagering game systems. Column 11, lines 5-7: In other embodiments, the digital signature is that of the game code manufacturer or designer. Column 13, lines 15-25: For example, minor bug fixes, addition of new features, or any other small change in the data comprising a gaming program will be sufficient to produce a different reference hash value upon hashing the edited program data, resulting in an updated reference hash value corresponding to the updated data); and 
determine that integrity verification of the application program passes if the first digest matches the second digest (Martinek: Column 10, lines 28-67: To verify the signature, the hash value is decrypted with the intended signer's public key and the decrypted reference hash value is compared to a newly-computed hash value of the same data. If the reference hash value matches the newly-computed hash value, a degree of certainty exists that the signed data has not been altered since it was signed).

As per claims 12 and 20, Martinek teaches: 
The device according to claim 11, wherein the second digest is obtained by performing a characteristic value calculation on data of the application program when the application program starts up (Martinek: column 9, lines 1-24: One embodiment of the invention comprises the use of hash functions to calculate a reference hash value for selected data, which can later be compared to a hash value calculated from the same data or a copy of the data to ensure the data has not been altered. The data that is continuously hashed is in some embodiments is continuously hashed after being loaded into memory 203 for use by the computerized game controller. Column 10, lines 28-67: To verify the signature, the hash value is decrypted with the intended signer's public key and the decrypted reference hash value is compared to a newly-computed hash value of the same data).

As per claim 14, Martinek teaches: 
The device according to claim 12, wherein the characteristic value calculation on the data of the application program is performed by using one of: an SM3 cryptographic hash algorithm of Chinese commercial cryptographic hash algorithm standard published by State Cryptography Administration, a secure hash algorithm (SHA), an SHA2, an Rivest-Shamir-Adleman (RSA) algorithm, an ElGamal algorithm, a Fiat-Shamir algorithm, and a Schnorr algorithm (Martinek: column 6, lines 59-60: Various hash functions may also be employed, such as MD5 or SHA).

As per claims 15 and 21, Martinek teaches: 
The device according to claim 12, wherein the program codes further comprise instructions that, when executed by the processor, cause the processor to: before the performing the characteristic value calculation on the data of the application program, sign the second digest according to the private key to obtain the digital signature of the application program; and store the digital signature of the application program (Martinek: column 10, lines 28-67: it is more desirable to process the entire data to be signed with a hash function than with a public key/private key algorithm. In some embodiments of the invention, only the hash value needs to be encrypted with public key/private key encryption. Column 11, lines 9-25: For this reason, the reference hash values, public keys, or other encryption key data is stored in nonvolatile memory 204).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-10, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martinek and prior art of record US 20080282093 to Hatakeyama et al (hereinafter Hatakeyama).
As per claim 1, Martinek teaches: 
A method performed by a trusted security engine, the method comprising: 
generating, based upon data of an application program, a first digest of the application program when the application program starts up (Martinek: column 9, lines 1-24: The data within the scope of this disclosure includes but is not limited to data comprising programs such as operating system or game program data etc. One embodiment of the invention comprises the use of hash functions to calculate a reference hash value for selected data, which can later be compared to a hash value calculated from the same data or a copy of the data to ensure the data has not been altered. The data that is continuously hashed is in some embodiments is continuously hashed after being loaded into memory 203 for use by the computerized game controller); 
decrypting a digital signature of the application program according to a public key in a key pair to obtain a second digest of the application program, wherein the digital signature is obtained, according to a private key in the key pair, by signing data of the application program when the application program has been updated recently, and the key pair is a manufacturer key pair corresponding to the application program (Martinek: Column 10, lines 28-67: In some embodiments, the digital signature comprises signing the selected data with a signer's private key such that the data can only be decrypted by using the corresponding public key. One-way hash functions typically may be applied to data much more quickly than public key/private key algorithms, and so it is more desirable to process the entire data to be signed with a hash function than with a public key/private key algorithm. In some embodiments of the invention, only the hash value needs to be encrypted with public key/private key encryption. To verify the signature, the hash value is decrypted with the intended signer's public key. In some embodiments using digital signatures, the digital signature is that of a regulatory agency or other organization responsible for ensuring the integrity of data in computerized wagering game systems. Column 11, lines 5-7: In other embodiments, the digital signature is that of the game code manufacturer or designer. Column 13, lines 15-25: For example, minor bug fixes, addition of new features, or any other small change in the data comprising a gaming program will be sufficient to produce a different reference hash value upon hashing the edited program data, resulting in an updated reference hash value corresponding to the updated data); and 
determining that integrity verification of the application program passes if the first digest matches the second digest (Martinek: Column 10, lines 28-67: To verify the signature, the hash value is decrypted with the intended signer's public key and the decrypted reference hash value is compared to a newly-computed hash value of the same data. If the reference hash value matches the newly-computed hash value, a degree of certainty exists that the signed data has not been altered since it was signed).
Martinek does not explicitly teach: a trusted security engine. However, Hatakeyama teaches:
a trusted security engine (Hatakeyama: [0062]: [0062] Once the trusted environment provided by the secure mode of operation is achieved, the processor 102 is preferably operable to invoke a decryption unit. Also, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Hatakeyama in the invention of Martinek to include the above limitations. The motivation to do so would be so that the processor may authenticate software and/or data (content) before the processor transitions to executing such software (Hatakeyama: [0009]).

As per claim 2, Martinek in view of Hatakeyama teaches:
The method according to claim 1, wherein the second digest is obtained by performing a characteristic value calculation on data of the application program when the application program starts up (Martinek: column 9, lines 1-24: One embodiment of the invention comprises the use of hash functions to calculate a reference hash value for selected data, which can later be compared to a hash value calculated from the same data or a copy of the data to ensure the data has not been altered. The data that is continuously hashed is in some embodiments is continuously hashed after being loaded into memory 203 for use by the computerized game controller. Column 10, lines 28-67: To verify the signature, the hash value is decrypted with the intended signer's public key and the decrypted reference hash value is compared to a newly-computed hash value of the same data).

As per claim 3, Martinek in view of Hatakeyama teaches:
The method according to claim 2, wherein the characteristic value calculation on the data of the application program is performed in a static random access memory (SRAM) inside a security central processing unit (CPU) in which the trusted security engine is located (Martinek: column 9, line 63-column 10, line 3: When the shared objects are called, it is copied into RAM, where it is hashed 226 on a frequent periodic basis. The shared objects may be hashed from flash memory, or loaded into RAM and then hashed from RAM. Hatakeyama: [0032], [0034]: The trusted data storage region 130 is preferably programmable and accessible (via data read and/or write) by a secure processor. The programmable trusted area may be a memory (such as an SRAM, DRAM, etc.), one or more hardware registers, etc. Preferably, the trusted area is implemented using one or more memory mapped input/output registers, where the secure processor may: (i) program the trusted area, and (ii) write/read data to/from the trusted area. Also, [0008]-[0009] and [0064]).
The examiner provides the same rationale to combine prior arts Martinek and Hatakeyama as in claim 1 above. 

As per claim 4, Martinek in view of Hatakeyama teaches:
The method according to claim 2, wherein the characteristic value calculation on the data of the application program is performed by using one of an SM3 cryptographic hash algorithm of Chinese commercial cryptographic hash algorithm standard published by State Cryptography Administration, a secure hash algorithm (SHA), an SHA2, an Rivest-Shamir-Adleman (RSA) algorithm, an ElGamal algorithm, a Fiat-Shamir algorithm, and a Schnorr algorithm (Martinek: column 6, lines 59-60: Various hash functions may also be employed, such as MD5 or SHA).

As per claim 5, Martinek in view of Hatakeyama teaches:
The method according to claim 2, wherein before the performing the characteristic value calculation on the data of the application program, the method further comprises: performing the characteristic value calculation on the data of the application program when receiving an update completion instruction, to obtain the second digest of the application program (Martinek: Column 13, lines 15-25: For example, minor bug fixes, addition of new features, or any other small change in the data comprising a gaming program will be sufficient to produce a different reference hash value upon hashing the edited program data, resulting in an updated reference hash value corresponding to the updated data); 
signing the second digest according to the private key to obtain the digital signature of the application program; and storing the digital signature of the application program (Martinek: column 10, lines 28-67: it is more desirable to process the entire data to be signed with a hash function than with a public key/private key algorithm. In some embodiments of the invention, only the hash value needs to be encrypted with public key/private key encryption. Column 11, lines 9-25: For this reason, the reference hash values, public keys, or other encryption key data is stored in nonvolatile memory 204).

As per claim 6, Martinek in view of Hatakeyama teaches:
The method according to claim 1, wherein the digital signature is read only by the trusted security engine (Martinek: column 8, lines 19-30: The computerized game controller 201 has a processor 202, memory 203, and nonvolatile memory 204. Column 9, lines 32-36. Hatakeyama: [0062] Once the trusted environment provided by the secure mode of operation is achieved, the processor 102 is preferably operable to invoke a decryption unit. [0063] Once the functionality of the processor 102 has transitioned to the authentication program. [0064] An authentication routine is preferably executed on the decrypted application program using the authentication program to verify the authenticity of the application program prior to its execution by the processor 102. Thereafter, the hash result may be compared with a predetermined hash value, which may be the digital signature).

As per claim 8, Martinek in view of Hatakeyama teaches:
The method according to claim 1, wherein the key pair is embedded in a device including the security engine (Martinek: column 8, lines 19-30: The computerized game controller 201 has a processor 202, memory 203, and nonvolatile memory 204. Attached to the computerized game controller of some embodiments is a mass storage device 205. Fig. 3 shows public key and private key. column 9, lines 32-36 and 53-62: The signature may be prepared by first hashing 210 the data set 212 to create a message digest 214. The message digest is encrypted via an encryption program that is stored on ROM utilizing a private/public key algorithm 218, forming a unique signature 220. The data and signature are then stored on a mass storage device 222 such as a network storage device, hard drive, CD-ROM, RAM, flash disk or the like. Also, column 11, lines 9-15. Hatakeyama: [0062]-[0063]: the authentication program is preferably privy to the private key of the private/public key pair).

As per claim 9, Martinek in view of Hatakeyama teaches:
The method according to claim 1, wherein the data of the application program comprises a patch including a plurality of data fragments of the application program (Martinek: Column 13, lines 15-25: For example, minor bug fixes, addition of new features, or any other small change in the data comprising a gaming program will be sufficient to produce a different reference hash value upon hashing the edited program data, resulting in an updated reference hash value corresponding to the updated data).

As per claim 10, Martinek in view of Hatakeyama teaches:
The method according to claim 1, wherein the method is performed when patching or updating the application program without interrupting a service related with the application program (Martinek: Column 13, lines 15-25: For example, minor bug fixes, addition of new features, or any other small change in the data comprising a gaming program will be sufficient to produce a different reference hash value upon hashing the edited program data, resulting in an updated reference hash value corresponding to the updated data).

As per claim 13, Martinek does not teach the limitations of claim 13. However, Hatakeyama teaches: 
wherein the processor is a security central processing unit (CPU) comprising a static random access memory (SRAM) involving a security engine (Hatakeyama: [0032], [0034]: The trusted data storage region 130 is preferably programmable and accessible (via data read and/or write) by a secure processor. The programmable trusted area may be a memory (such as an SRAM, DRAM, etc.), one or more hardware registers, etc. Preferably, the trusted area is implemented using one or more memory mapped input/output registers, where the secure processor may: (i) program the trusted area, and (ii) write/read data to/from the trusted area. Also, [0008]-[0009] and [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Hatakeyama in the invention of Martinek to include the above limitations. The motivation to do so would be to provide a programmable trusted area in which a secure processor may store data and/or retrieve data (Hatakeyama: [0007]).

As per claim 16, Martinek does not teach the limitations of claim 16. However, Hatakeyama teaches: 
wherein the memory comprises a static random access memory (SRAM) involving a security engine (Hatakeyama: [0032], [0034]: The trusted data storage region 130 is preferably programmable and accessible (via data read and/or write) by a secure processor. The programmable trusted area may be a memory (such as an SRAM, DRAM, etc.), one or more hardware registers, etc. Preferably, the trusted area is implemented using one or more memory mapped input/output registers, where the secure processor may: (i) program the trusted area, and (ii) write/read data to/from the trusted area. Also, [0008]-[0009] and [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Hatakeyama in the invention of Martinek to include the above limitations. The motivation to do so would be to provide a programmable trusted area in which a secure processor may store data and/or retrieve data (Hatakeyama: [0007]).

As per claim 17, Martinek in view of Hatakeyama teaches: 
The device according to claim 16, wherein the security engine is in a security central processing unit (CPU) (Martinek: column 8, lines 19-30: The computerized game controller 201 has a processor 202, memory 203, and nonvolatile memory 204).

As per claim 18, Martinek in view of Hatakeyama teaches: 
The device according to claim 16, wherein the digital signature is read only by the security engine (Martinek: column 8, lines 19-30: The computerized game controller 201 has a processor 202, memory 203, and nonvolatile memory 204. Column 9, lines 21-30: The data that is continuously hashed is in some embodiments is continuously hashed after being loaded into memory 203 for use by the computerized game controller. If the reference hash value and the calculated hash value do not match, the computerized gaming apparatus will desirably provide some indication of the hash failure. Column 10, lines 28-67: In some embodiments of the invention, only the hash value needs to be encrypted with public key/private key encryption).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martinek in view of Hatakeyama as applied to claim 1 above, and further in view of prior art of record US 20050027987 to Neufeld et al (hereinafter Neufeld).
As per claim 7, Martinek in view of Hatakeyama does not teach the limitations of claim 7. However, Neufeld teaches:
wherein the digital signature is stored in a trusted non-volatile random access memory (NVRAM) (Neufeld: [0033]: Additional space may be utilized to include the digital signature, hash value, and/or hash algorithm to ensure that the firmware originates from a specified company, such as Hewlett Packard. These components may utilize segments that take up large amounts of space in the NVRAM 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Neufeld in the invention of Martinek in view of Hatakeyama to include the above limitations. The motivation to do so would be to enable a computer system may be able to validate the authentic sender of a message (Neufeld: [0030]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438